DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a) 
Claims 1-6, 8-11, 13,  15-19 and 20  are rejected under 35 U.S.C. 103 as being un-patentable over Jang et al Patent Application No. :( US 2013/0040597 A1) hereinafter referred as Jang, in view of Byun et al Patent Application No. :( US 2020/0275344 A1) hereinafter referred as Byun.
For claim 1, Jang teaches an apparatus, the apparatus comprising:
 a processor;
a processor; a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:  
 mapping an access category attribute associated with an access attempt by a user equipment to an access category unique identifier (Paragraph [0053], lines 1-5) and (Paragraph [0098], lines 3-9), wherein the access category unique identifier is associated with an access category (Paragraph [0086], lines 1-6). However, Jang disclose all the subject matter of the claimed invention with the exemption of the performing the access attempt based on the access category unique identifier; receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers as recited in claim 1.
Byun from the same or analogous art teaches the performing the access attempt based on the access category unique identifier (Paragraph [0057], lines 1-6) and (Paragraph [0086], lines 1-11);  and  receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message (Paragraph [0044], lines 1-3), a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers (Paragraph [0058], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the performing the access attempt based on the access category unique identifier; receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers as taught by Byun into the extending access barring in wireless communication system of Jang.   
The performing the access attempt based on the access category unique identifier; receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers can be modify/implemented by combining the performing the access attempt based on the access category unique identifier; receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers with the device. This process is implemented as a hardware solution or as firmware solutions of Byun into the extending access barring in wireless communication system of Jang. As disclosed in Byun, the motivation for the combination would be to use the access attempt that begins with an issuance of an access request by an access originator. An access attempt ends either in successful access or in access failure, becoming the method device more efficient and reliable for a better communication.
For claim 2, Jang teaches the apparatus, the operations further comprising storing the access category configuration in a database of the user equipment, wherein the access category is determined based on access category configuration (Paragraphs  [0107]-[0111], lines 1-7).   
For claim 3, Jang teaches the apparatus, the operations further comprising performing access barring check using access barring control parameters associated with access category unique identifier (Paragraph [0050], lines 1-4).  
For claim 4, Jang teaches the apparatus, the operations further comprising receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message (Paragraph [0061], lines 1-4).
For claim 5, Jang teaches the apparatus, the operations further comprising determining the access category unique identifier associated with each set of access control barring parameters is an index of a position of each set of access control barring parameters in the list of sets of access barring control parameters (Paragraph [0109], lines 1-8).  
For claim 6,  Jang teaches the apparatus, the operations further comprising performing an access barring check based on an access barring control parameters access barring rate and access barring time (Paragraph [0050], lines 1-4).  
For claim 8, Jang teaches the apparatus, the operations further comprising performing access barring check using access barring control parameters associated with access category unique identifier, wherein the access barring check is performed based on access barring control parameter boolean access barring parameter (Paragraph [0055], lines 1-12).  
For claim 9, Jang teaches the apparatus, wherein the access category attribute or the access category unique identifier is standardized (Paragraph [0050], lines 1-4).   
For claim 10, Jang  teaches the apparatus, wherein the access category attribute or the access category unique identifier are received by the apparatus in Non-Access Stratum (NAS) signaling (Paragraph [0061], lines 1-9). 
For claim 11, Jang teaches the apparatus, wherein the access category attribute is received as a bitmap (Paragraph [0053], lines 1-5). 
For claim 13, Jang  teaches the apparatus, wherein the access category attribute may comprise call type, traffic flow information, service data flow information, or quality of service flow Identifier (Paragraph [0066], lines 1-6) and (Paragraph [0069], lines 1-13).  
For claim 15, Jang teaches the apparatus, wherein the apparatus is a user equipment (401 fig. 4) (Paragraph [0102], lines 1-7). 
 For claim 16, Jang teaches a computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: 
mapping the access category attribute to an access category unique identifier (Paragraph [0053], lines 1-5) and (Paragraph [0098], lines 3-9), wherein the access category unique identifier is associated with an access category (Paragraph [0086], lines 1-6).However, Jang disclose all the subject matter of the claimed invention with the exemption of the performing an access attempt based on the access category unique identifier; and  receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers as recited in claim 15.
Byun from the same or analogous art teaches the performing the access attempt based on the access category unique identifier (Paragraph [0057], lines 1-6) and (Paragraph [0086], lines 1-11);  and  receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message (Paragraph [0044], lines 1-3), a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers (Paragraph [0058], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the performing an access attempt based on the access category unique identifier; and  receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers as taught by Byun into the extending access barring in wireless communication system of Jang.   
The performing an access attempt based on the access category unique identifier; and  receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers can be modify/implemented by combining the performing an access attempt based on the access category unique identifier; and  receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers with the device. This process is implemented as a hardware solution or as firmware solutions of Byun into the extending access barring in wireless communication system of Jang. As disclosed in Byun, the motivation for the combination would be to use the access attempt that begins with an issuance of an access request by an access originator. An access attempt ends either in successful access or in access failure, becoming the method device more efficient and reliable for a better communication.
For claim 17, Jang  teaches the computer readable storage medium, the operations further comprising checking whether to make an access attempt based on the access category unique identifier (Paragraph [0082], lines 1-6).
For claim 18, Jang  teaches the computer readable storage medium, wherein the access category attribute is associated with an access attempt by a user equipment (Paragraph [0049], lines 1-6).  
For claim 19, Jang  teaches the computer readable storage medium, the operations further comprising performing access barring check using access barring control parameters associated with access category unique identifier (Paragraph [0050], lines 1-4). 
For claim 20, Jang  teaches a method comprising: 
mapping the access category attribute to an access category unique identifier (Paragraph [0053], lines 1-5) and (Paragraph [0098], lines 3-9), wherein the access category unique identifier is associated with an access category (Paragraph [0086], lines 1-6). However, Jang disclose all the subject matter of the claimed invention with the exemption of the performing an access attempt based on the access category unique identifier; and 
receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers as recited in claim 20.
Byun from the same or analogous art teaches the performing the access attempt based on the access category unique identifier (Paragraph [0057], lines 1-6) and (Paragraph [0086], lines 1-11);  and  receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message (Paragraph [0044], lines 1-3), a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers (Paragraph [0058], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the performing an access attempt based on the access category unique identifier; and 
receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers as taught by Byun into the extending access barring in wireless communication system of Jang.   
The performing an access attempt based on the access category unique identifier; and 
receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers can be modify/implemented by combining the performing an access attempt based on the access category unique identifier; and 
receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers  with the device. This process is implemented as a hardware solution or as firmware solutions of Byun into the extending access barring in wireless communication system of Jang. As disclosed in Byun, the motivation for the combination would be to use the access attempt that begins with an issuance of an access request by an access originator. An access attempt ends either in successful access or in access failure, becoming the method device more efficient and reliable for a better communication.
Claims 7,12 and 14 are rejected under 35 U.S.C. 103 as being un-patentable over Jang et al Patent Application No. :( US 2013/0040597 A1) hereinafter referred as Jang, in view of Byun et al Patent Application No. :( US 2020/0275344 A1) hereinafter referred as Byun, in further view of 3GPP TS 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Service accessibility (Release 15); TS 22.011 V15.1.0 (2017-06), hereinafter referred as 3GPP. 
For claim 7, Jang teaches the apparatus, the operations further comprising receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message (Paragraph [0061], lines 1-4). However, Jang disclose all the subject matter of the claimed invention with the exemption of the apparatus, the operations further comprising performing an access barring check based on an access barring control parameters access barring rate and access4 4844-8725-9827.1DOCKET NO.: 2017P00701WOUS/106693.00084 IPATENT Application No.: not yet assigned Preliminary Amendment - First Action Not Yet Receivedbarring time, wherein a separate instance of access baring timer is maintained per access category as recited in claim 7.
3GPP from the same or analogous art teaches the apparatus, the operations further comprising performing an access barring check based on an access barring control parameters access barring rate and access4 4844-8725-9827.1DOCKET NO.: 2017P00701WOUS/106693.00084 IPATENT Application No.: not yet assigned Preliminary Amendment - First Action Not Yet Receivedbarring time, wherein a separate instance of access baring timer is maintained per access category (under 4.3.5.2.1 General, lines 17-25 release 15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the apparatus, the operations further comprising performing an access barring check based on an access barring control parameters access barring rate and access4 4844-8725-9827.1DOCKET NO.: 2017P00701WOUS/106693.00084 IPATENT Application No.: not yet assigned Preliminary Amendment - First Action Not Yet Receivedbarring time, wherein a separate instance of access baring timer is maintained per access category as taught by 3GPP into the extending access barring in wireless communication system of Jang.   
The apparatus, the operations further comprising performing an access barring check based on an access barring control parameters access barring rate and access4 4844-8725-9827.1DOCKET NO.: 2017P00701WOUS/106693.00084 IPATENT Application No.: not yet assigned Preliminary Amendment - First Action Not Yet Receivedbarring time, wherein a separate instance of access baring timer is maintained per access category can be modify/implemented by combining the apparatus, the operations further comprising performing an access barring check based on an access barring control parameters access barring rate and access4 4844-8725-9827.1DOCKET NO.: 2017P00701WOUS/106693.00084 IPATENT Application No.: not yet assigned Preliminary Amendment - First Action Not Yet Receivedbarring time, wherein a separate instance of access baring timer is maintained per access category with the device. This process is implemented as a hardware solution or as firmware solutions of 3GPP into the extending access barring in wireless communication system of Jang. As disclosed in 3GPP, the motivation for the combination would be to use the operations further comprising performing an access barring check based on an access barring control parameters access barring rate and access4 4844-8725-9827.1DOCKET NO.: 2017P00701WOUS/106693.00084 IPATENTApplication No.: not yet assigned Preliminary Amendment - First Action Not Yet Receivedbarring time, wherein a separate instance of access baring timer is maintained per access category helping the system to be more efficient and reliable for a better communication connection.
For claim 12, Jang disclose all the subject matter of the claimed invention with the exemption of the access category attribute may comprise access class number, slice identifier, application identifier, or OS Identifier as recited in claim 12.
3GPP from the same or analogous art teaches the access category attribute may comprise access class number, slice identifier, application identifier, or OS Identifier  (see 4.1 under Access Control  the purpose  lines 4-5 ) and (the 4.2 allocation 1-4).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the access category attribute may comprise access class number, slice identifier, application identifier, or OS Identifier as taught by 3GPP into the extending access barring in wireless communication system of Jang.   
The access category attribute may comprise access class number, slice identifier, application identifier, or OS Identifier  can be modify/implemented by combining the access category attribute may comprise access class number, slice identifier, application identifier, or OS Identifier  with the device. This process is implemented as a hardware solution or as firmware solutions of 3GPP into the extending access barring in wireless communication system of Jang. As disclosed in 3GPP, the motivation for the combination would be to use the application identifier that identify the user becoming the method device more efficient and reliable for a better identification and interaction.
For claim 14, Jang disclose all the subject matter of the claimed invention with the exemption of the access category attribute may comprise quality of service class identifier or subscription profile as recited in claim 14.
3GPP from the same or analogous art teaches the access category attribute may comprise quality of service class identifier or subscription profile (3.1 Provisions for providing continuity of service under location registration lines 3-4).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the access category attribute may comprise quality of service class identifier or subscription profile as taught by 3GPP into the extending access barring in wireless communication system of Jang.   
The access category attribute may comprise quality of service class identifier or subscription profile can be modify/implemented by combining the access category attribute may comprise quality of service class identifier or subscription profile with the device. This process is implemented as a hardware solution or as firmware solutions of 3GPP into the extending access barring in wireless communication system of Jang. As disclosed in 3GPP, the motivation for the combination would be to use the subscription profile that identify the user more efficiently becoming the method more reliable for a better communication interaction.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
14.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
15.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 11,240,736 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. (US 11,240,736 B2) discloses: 
Current Application
1. An apparatus, the apparatus comprising: a processor; a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: mapping an access category attribute associated with an access attempt by a user equipment to an access category unique identifier, wherein the access category unique identifier is associated with an access category; performing the access attempt based on the access category unique identifier; and receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers.

11,240,736

1. An apparatus, the apparatus comprising: a processor; a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: determining an access category attribute associated with an access attempt by a user equipment; mapping the access category attribute associated with the access attempt to an access category unique identifier, wherein the access category unique identifier is associated with an access category; performing the access attempt based on the access category unique identifier; and receiving, from an Access Stratum (AS) Radio Resource Configuration (RRC) message, a list of sets of access barring control parameters wherein each set of access control parameters is associated with one or more access category unique identifiers 

Nonetheless, the removal of said limitations from the claim 1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20150140956-A1
Prewitt, II; Robert Winn
US-20130267213-A1
Hsu; Liangchi
US-20130029708-A1
FOX; Dave
US-20110171925-A1
Faccin; Stefano M.
US-20030064741-A1
Silva, Juan J.


19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642